Citation Nr: 1809802	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee 


THE ISSUES

1.  Entitlement to a higher initial rating for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder, rated as 50 percent disabling from March 19, 2003 to October 15, 2015, and as 70 percent disabling thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.    


REPRESENTATION

Appellant (Veteran) represented by:	James G. Fausone, Attorney




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

This appeal has been advanced on the Board of Veterans' Appeals (Board's) docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1956 to April 1957.  

This appeal arises from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD, and awarded a 50 percent disability rating effective March 19, 2003.  The Veteran appealed to the Board the assigned initial rating.  

The TDIU issue is properly on appeal as the Veteran has asserted that her service-connected psychiatric disability causes her to be unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Since March 19, 2003, PTSD has caused occupational and social impairment with deficiencies in most areas of the Veteran's life.

2.  Since March 19, 2003, the Veteran had been unemployable due to service-connected disability.


CONCLUSIONS OF LAW

1.  Since March 19, 2003, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017). 

2.  Since March 19, 2003, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of her claims.  The duty to notify has been met.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the" claimant.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), private and VA treatment records, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran has undergone VA examination during the appeal period, the reports of which are adequate to address the claims decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Higher Initial Rating for PTSD

On March 19, 2003, the Veteran claimed service connection for psychiatric disability due to military sexual trauma (MST).  In November 2004, the RO denied the claim.  The Veteran appealed that decision to the Board.  After remanding the claim for additional development in January 2007, the Board denied the claim in February 2009.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court issued an order remanding the claim back to the Board for compliance with instructions in a Joint Motion for Remand between the parties.  In response, the Board remanded the claim again in October 2010.  In October 2013, while the claim was pending in remand status, the RO granted service connection for PTSD, anxiety, and depressive disorder, assigning a 50 percent disability rating effective the date of claim on March 19, 2003.  

In January 2016, the Veteran appealed the assigned initial rating.  During the pendency of the appeal, the RO assigned a 70 percent rating effective October 15, 2015.  The Veteran continues to seek a higher initial rating during the appeal period (i.e., since March 19, 2003).  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, in the decision below, the Board will consider whether a higher disability rating has been warranted at any time from March 19, 2003, the day of the Veteran's claim of entitlement to service connection for PTSD based on MST.    

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	Rating Criteria 

The Veteran's psychiatric disability has been rated under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130.  This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  As the disorder has been rated as at least 50 percent disabling during the appeal period, the Board's inquiry will focus on whether a 70 or 100 percent rating has been warranted during that time period.  38 U.S.C. § 5110; 
38 C.F.R. § 3.400.

Diagnostic Code 9411 and other DCs addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The amendment applies to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014.  As the AOJ initially certified the Veteran's claim to the Board earlier, the provisions of the new rule do not apply.  

	Evidence and Analysis

The evidence dated since March 2003 consists of VA treatment records, the Veteran's lay assertions, and VA compensation examination reports dated in July 2007, March 2008, October 2011, and October 2015.  This evidence indicates that service-connected psychiatric disability has caused deficiencies in most areas of the Veteran's life since March 2003 - i.e., a 70 percent rating has been warranted throughout the appeal period.  See Gilbert and Alemany, both supra.  

The medical evidence indicated severe symptomatology around the time of the service connection claim in March 2003.  VA treatment records dated in November 2002 note recurrent "severe" generalized anxiety disorder and major depressive disorder, along with benzodiazepine dependence and family dysfunction to include substance abuse problems of family members.  See Mittleider, supra.  An April 2003 VA treatment record notes chronic anxiety and depression, the Veteran's dependence of pain medication, and "non restorative" sleep problems.  Id.  A September 2003 VA treatment record notes complaints of a "nervous breakdown" and notes that the Veteran had not worked since 1991 because of "nerve" problems.  In that record, the treating VA physician assigned a GAF score of 47, which indicated serious symptoms.  July 2007 treatment records note complaints of nightmares, flashbacks, night sweats, fear of men, anxiety, and startle reaction related to the claimed in-service stressor.  Indeed, VA treatment records dated until October 2015 continued to detail the Veteran's chronic and severe depression, anxiety, substance dependence, and generalized mental illness, and noted GAF scores from the mid-40s to the mid 50s.  

The VA examination reports document deficiencies in most areas of the Veteran's life.  The July 2007 examiner, who did not conduct a personal examination of the Veteran, noted evidence in the claims file indicating "a good deal of stress" while the March 2008 VA report noted "severe" symptoms such as poor attention span and memory, delusions, sleep impairment, difficulty comprehending simple questions, panic attacks, and poor impulse control.  The March 2008 examiner noted that the Veteran was "passively suicidal" and that "she [cannot] work."  This examiner also noted a GAF score of 40, indicating severe impairment.  The October 2011 VA examination report noted a higher GAF score of 50, but the score nevertheless indicates serious impairment.  This examiner also noted passive suicidality and described the PTSD symptomatology as recurrent, chronic, and severe.  With regard to social and occupational impairment, the October 2011 examiner noted reduced reliability and deficiencies in areas of life due to "difficulty that she has currently with being around people, with isolating and withdrawing herself from others, and the difficulty she's having just interacting with others in a social fashion" due to being "extremely isolated and withdrawn[.]"  

The October 2015 VA report, which formed the basis of the RO's November 2015 decision to increase the disability rating to 70 percent, found that the Veteran experienced recurrent, involuntary, and intrusive distressing memories and dreams of the event that caused PTSD, avoided external reminders and distressing memories, thoughts, or feelings about or closely associated with the event, experienced persistent negative emotions, had markedly diminished interest or participation in significant activities, felt detached from others, had persistent inability to experience positive emotions, and had hypervigilance, problems with concentration, and sleep disturbance.  The examiner also noted chronic depressed mood, anxiety, sleep impairment, mild memory loss, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation.  The October 2015 VA examiner concluded that the "PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  

Based on the foregoing evidence, the Board finds that the 50 percent rating assigned between March 19, 2003 and October 15, 2015 should be increased to the 70 percent rating that has been in effect since October 15, 2015.  The VA reports and treatment records noted above document that the Veteran's psychiatric problems have caused severely disabling  symptoms during this period.  It is evident that her symptoms have caused occupational and social impairment with deficiencies in most areas of her life.  The evidence notes her complaints of chronic anxiety and depression, recurrent intrusive memories of the MST, and chronic social isolation from family members and others.  The evidence clearly establishes difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  See 38 C.F.R. § 4.130, DC 9411. 

A 100 percent rating has been unwarranted during the appeal period, however.  The evidence does not support a finding that the Veteran's psychiatric problems have caused total occupational and social impairment.  The preponderance of the evidence has indicated that the Veteran's thought process and communication has been largely unimpaired.  The evidence indicates that the Veteran has been fully oriented throughout the appeal period, and, despite a notation of delusions in the March 2008 VA report, has not experienced persistent hallucinations, delusions, or psychosis.  The evidence has shown anger and irritability, but not to such an extent that the Veteran has been in persistent danger of hurting herself or others.  The evidence shows that she has been able to perform activities of daily living to include personal hygiene requirements.  The evidence has generally shown that she has had impaired but intact memory, intact judgment, and the capacity for insight.  In short, despite the Veteran's symptoms, she has not exhibited the type of emotional and cognitive impairment reserved for a total rating.  She has been coherent and in self control.  See 38 C.F.R. § 4.130, DC 9411.

In sum, a preponderance of the evidence is not against the assignment of a 70 percent disability rating throughout the appeal period - i.e., from March 19, 2003.  However, a preponderance of the evidence has been against the assignment of a 100 percent rating at any time during the appeal period.  See Alemany and Gilbert, both supra.  

III.  TDIU

As detailed earlier, certain evidence of record has indicated that the Veteran's service-connected acquired psychiatric disability has interfered with her employability.  When evidence of unemployability is submitted during the course of an appeal of an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  See Rice, supra.  As such, the issue of entitlement to TDIU will be addressed here.  The Board will consider whether a TDIU has been warranted at any time from March 19, 2003, the effective date of service connection for psychiatric disability.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this matter, the service-connected disabilities include the psychiatric disability rated as 70 percent disabling from March 19, 2003 and left wrist ganglion rated as noncompensable.  Effective this decision, with its increase in rating for psychiatric disability, the threshold percentage requirement for schedular consideration of a TDIU is met from March 19, 2003.  38 C.F.R. § 4.16(a).  

The remaining question is whether the evidence indicates that the Veteran was unemployable due to service-connected disability at any time since March 19, 2003.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to substantiate a TDIU claim.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As detailed earlier, the evidence dated since March 19, 2003 consists of VA treatment records, the Veteran's lay assertions, and VA compensation examination reports dated in July 2007, March 2008, October 2011, and October 2015.  This evidence indicates that, throughout the appeal period, the Veteran has not been capable of performing the physical and mental acts required by employment.  

Beginning in November 2002, VA treatment records indicate severe symptoms from chronic depression and anxiety and sleep impairment, and an inability to work since 1991 due to "nerve" problems.  The record contains GAF scores ranging form 40 to the low 50s, which indicate serious or severe occupational impairment.  The March 2008 VA examiner stated that the Veteran cannot work due to her symptoms.  The October 2011 VA examiner found the Veteran occupationally impaired because she is "extremely isolated and withdrawn[.]"  And the October 2015 VA examiner noted a difficulty in establishing and maintaining effective work relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also noted "clinically significant distress or impairment" in occupational functioning.  

Thus, the examination findings tend to support the Veteran's claim that she was incapable of either physical or sedentary employment due to service-connected psychiatric disability.  And the VA treatment records dated since late 2002 tend to support the examiners' findings.  In sum, the evidence of record indicates that, since March 19, 2003, the Veteran has been unemployable as the result of service-connected psychiatric disability.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the ultimate TDIU determination rests with VA and not a medical examiner).  As the evidence does not preponderate against the claim during this particular period, the TDIU claim must be allowed.  See Alemany and Gilbert, both supra.  In finding unemployability here, the Board has considered the Veteran's limited educational background, and her lack of experience working since 1991.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Lastly, we note that the Veteran does not meet the criteria for special monthly compensation.


(Continued on the next page)

ORDER

Entitlement to a 70 percent initial disability rating for acquired psychiatric disability to include PTSD, anxiety disorder, and major depressive disorder is granted from March 19, 2003, subject to laws and regulations governing the payment of monetary awards.   

Entitlement to a 100 percent disability rating for acquired psychiatric disability to include PTSD, anxiety disorder, and major depressive disorder is denied.  

Entitlement to a TDIU is granted from March 19, 2003, subject to laws and regulations governing the payment of monetary awards.   



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


